                                                         IT IS ORDERED
                                                         Date Entered on Docket: November 5, 2018




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

  In Re:                                          Case No.: 18-11784-t7
  Brent Avery Roaf
  and Danielle Marie Roaf                         Chapter: 7
  fka Danielle M. Landers,

                                   Debtor(s).

      DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
         ABANDON AS TO 2016 DODGE RAM 1500 VIN #1C6RR7PT0GS217589

         This matter came before the Court on the Motion for Relief from Automatic Stay and

  abandon property (“Motion”) filed on October 3, 2018, Docket No. 19 by U.S. Bank National

  Association ("Movant"). The Court, having reviewed the record and the Motion, and being

  otherwise sufficiently informed, FINDS:

         1.     On October 3, 2018, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case Trustee, Clarke C. Coll ("Trustee"), and on Debtors’ counsel, Wesley O

  Pool, by use of the Court's case management and electronic filing system for the transmission of

  notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on Debtors, Brent




                                                  1
  *4752011854135001*
   Case 18-11784-t7      Doc 21     Filed 11/05/18     Entered 11/05/18 14:18:50 Page 1 of 4
Avery Roaf and Danielle Marie Roaf, by United States first class mail, in accordance with

Bankruptcy Rules 7004 and 9014.

        2.      The Motion relates to the personal property known 2016 DODGE RAM 1500

VIN #1C6RR7PT0GS217589 (the "Collateral"). The Notice specified an objection deadline of

21 days from the date of service of the Notice, to which 3 days was added under Bankruptcy

Rule 9006(f);

        3.      The Notice was sufficient in form and content;

        4.      The objection deadline expired on October 27, 2018;

        5.      As of October 29, 2018, neither Debtors nor Trustee, nor any other party in

interest, filed an objection to the Motion;

        6.      The Motion is well taken and should be granted as provided herein; and

        7.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on October 29, 2018, Dyane Martinez of

Weinstein & Riley, P.S. searched the data banks of the Department of Defense Manpower Data

Center ("DMDC") and found that DMDC does not possess any information indicating that

Archie Smith is currently on active military duty of the United States.

        IT IS THEREFORE ORDERED:

        1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Collateral, of any lien priority, are hereby are relief from the automatic stay to permit Movant

to exercise its right to take any and all action necessary and appropriate to enforce Movant's

interest against the Collateral, including, but not limited to, the right to repossess and liquidate its

Collateral pursuant to state law.




                                                   2
*4752011854135001*
 Case 18-11784-t7        Doc 21      Filed 11/05/18     Entered 11/05/18 14:18:50 Page 2 of 4
       2.       The Trustee is deemed to have abandoned the Collateral from the estate pursuant

to 11 U.S.C. §554 as of the date of entry of this Order, and the Collateral therefore no longer is

property of the estate.

       3.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       4.       This Order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.


                                   XXX END OF ORDER XXX


Submitted by:


                                                       /s/ Jason C. Bousliman
                                                       Jason C. Bousliman, SBN 14830
                                                       Weinstein & Riley, P.S.
                                                       5801 Osuna Rd. NE, Suite A-103
                                                       Albuquerque, NM 87109
                                                       Telephone: 505-348-3204
                                                       Facsimile: 505-214-5116
                                                       E-mail: JasonB@w-legal.com
                                                       Attorney for Movant




Copies to:
Brent Avery Roaf
Danielle Marie Roaf
228 Lincoln Avenue
Clovis, NM 88101
Debtors

Wesley O Pool
201 Innsdale Terrace
Clovis, NM 88101
Attorney for Debtors


                                                  3
*4752011854135001*
 Case 18-11784-t7         Doc 21    Filed 11/05/18      Entered 11/05/18 14:18:50 Page 3 of 4
Clarke C. Coll
PO Box 2288
Roswell, NM 88202-2288
Trustee

U.S. Trustee
United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




                                        4
*4752011854135001*
 Case 18-11784-t7   Doc 21   Filed 11/05/18   Entered 11/05/18 14:18:50 Page 4 of 4
